
	

115 SRES 35 ATS: Expressing profound concern about the ongoing political, economic, social and humanitarian crisis in Venezuela, urging the release of political prisoners, and calling for respect of constitutional and democratic processes, including free and fair elections.
U.S. Senate
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 35
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2017
			Mr. Cardin (for himself, Mr. Rubio, Mr. Durbin, Mr. Cotton, Mr. Menendez, Mr. Blunt, Mr. Nelson, Mr. Gardner, Mr. Kaine, and Mr. Perdue) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		February 28, 2017Committee discharged; considered and agreed toRESOLUTION
		Expressing profound concern about the ongoing political, economic, social and
			 humanitarian crisis
			 in Venezuela, urging the release of political prisoners, and calling for
			 respect of constitutional and democratic processes, including free and
			 fair elections.
	
 Whereas the deterioration of basic governance and the economic crisis in Venezuela have led to an unprecedented humanitarian situation in which people are suffering from severe shortages of essential medicines and basic food products;
 Whereas Venezuela lacks more than 80 percent of the basic medical supplies and equipment needed to treat its population, including medicine to treat chronic illnesses and cancer as well as basic antibiotics, and 85 percent of pharmacies are at risk of bankruptcy, according to the Venezuelan Pharmaceutical Federation;
 Whereas, despite the massive shortages of basic foodstuffs and essential medicines, President of Venezuela Nicolas Maduro has rejected repeated requests from civil society organizations to bring humanitarian aid into the country;
 Whereas the International Monetary Fund assesses that, in Venezuela, gross domestic product will contract 10 percent and inflation will exceed 700 percent in 2016, accelerating to over 1,600 percent in 2017, the worst anticipated growth and inflation performance in the world;
 Whereas Venezuela’s political, economic, and humanitarian crisis is fueling social tensions that are resulting in growing incidents of public unrest, looting, violence among citizens, and an exodus of Venezuelans abroad;
 Whereas Caracas continues to have the highest per capita homicide rate in the world at 120 per 100,000 citizens, according to the United Nations Office on Drug and Crime;
 Whereas the deterioration of governance in Venezuela has been exacerbated by widespread public corruption and the involvement of public officials in illicit narcotics trafficking and related money laundering;
 Whereas, on August 1, 2016, General Nestor Reverol, Venezuela’s current Minister of Interior and former National Guard commander, was indicted in the United States for participating in an international cocaine trafficking conspiracy;
 Whereas, on November 18, 2016, Franqui Francisco Flores de Freitas and Efrain Antonio Campo Flores, nephews of President Maduro and Venezuelan First Lady Cilia Flores, were convicted by a United States Federal jury on charges of conspiring to import cocaine into the United States;
 Whereas international and domestic human rights groups, such as Venezuelan organization Foro Penal, recognize more than 100 political prisoners in Venezuela, including opposition leader and former Chacao mayor Leopoldo Lopez, Judge Maria Lourdes Afiuni, Caracas Mayor Antonio Ledezma, and former San Cristobal mayor Daniel Ceballos;
 Whereas the 1999 Constitution of the Bolivarian Republic of Venezuela serves as the foundation for political processes in Venezuela;
 Whereas, in December 2015, the people of Venezuela elected the opposition coalition (Mesa de Unidad Democràtica) to a two-thirds majority in the unicameral National Assembly, with 112 out of the 167 seats;
 Whereas, in late December 2015, the outgoing National Assembly confirmed to the Supreme Court of Venezuela magistrates politically aligned with the Maduro Administration and, thereafter, the Supreme Court blocked four legislators, including 3 opposition legislators, from taking office;
 Whereas, during the first year of the new legislature, the Supreme Court has repeatedly overturned legislation passed by the democratically elected National Assembly;
 Whereas, in 2016, President Maduro has utilized emergency and legislative decree powers to bypass the National Assembly, which, alongside the actions of the Supreme Court, have severely undermined the principles of separation of powers in Venezuela;
 Whereas, in May 2016, Organization of American States Secretary General Luis Almagro presented a 132-page report outlining grave alterations of the democratic order in Venezuela and invoked Article 20 of the Inter-American Democratic Charter, which calls on the OAS Permanent Council to undertake a collective assessment of the situation;
 Whereas, in late October 2016, Venezuela’s state courts and National Electoral Council, which are comprised of political allies of President Maduro, halted efforts to hold a referendum pursuant to provisions of the Venezuelan constitution to recall President Maduro, thereby denying the Venezuelan people the ability to pursue a democratic solution to Venezuela’s crisis; and
 Whereas, in November 2016, sectors of the opposition and the Government of Venezuela initiated a dialogue, facilitated by the Vatican, in an effort to pursue a negotiated solution to the country’s political, economic, social, and humanitarian crisis: Now, therefore, be it
		
	
 That the Senate— (1)expresses its profound concern about widespread shortages of essential medicines and basic food products faced by the people of Venezuela, and urges President Maduro to permit the delivery of humanitarian assistance;
 (2)calls on the Government of Venezuela to immediately release all political prisoners and to respect internationally recognized human rights;
 (3)supports meaningful efforts towards a dialogue that leads to respect for Venezuela’s constitutional mechanisms and resolves the country’s political, economic, social, and humanitarian crisis;
 (4)affirms its support for OAS Secretary General Almagro’s invocation of Article 20 of the Inter-American Democratic Charter and urges the OAS Permanent Council, which represents all of the organization’s member states, to undertake a collective assessment of the constitutional and democratic order in Venezuela;
 (5)calls on the Government of Venezuela to ensure the neutrality and professionalism of all security forces and to respect the Venezuelan people’s rights to freedom of expression and assembly;
 (6)calls on the Government of Venezuela to halt its efforts to undermine the principle of separation of powers, its circumvention of the democratically elected legislature, and its subjugation of judicial independence;
 (7)stresses the urgency of strengthening the rule of law and increasing efforts to combat impunity and public corruption in Venezuela, which has bankrupted a resource-rich country, fuels rising social tensions, and contributes to elevated levels of crime and violence; and
 (8)urges the President of the United States to provide full support for OAS efforts in favor of constitutional and democratic solutions to the political impasse, and to instruct appropriate Federal agencies to hold officials of the Government of Venezuela accountable for violations of United States law and abuses of internationally recognized human rights.
			
